DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a FINAL OFFICE ACTION in response to the Amendment/ Remarks filed on  02/15/2022. 
 Claims 2, 16-18 and 28 have been cancelled.  
Claims 1, 3-15, 19-27 and 29 are pending in the Application, with independent Claims 1, 13, 15, and 24.

Response to Arguments
Applicant's arguments, see Amendment/ Remarks filed on  02/15/2022, with respect to the rejection of Claims 1, 3-15, 19-27 and 29 in view of SEO et al. (U.S. Pub. No. 20190250985)  and Tate et al. (U.S. Pub. No.20190035485), have been fully considered but they are not persuasive, as set forth in the present office action.  
Rejection of Claims under 35 U.S.C. 112, second paragraph, as being indefinite, is withdrawn in view of the amendment to the Claims and Applicant's Remarks. 
During an Interview on 10 February 2022, Applicant’s representative, Ronald M. Pomerenke, discussed with the Examiner the rejection of Claims under 112b, and also the reference to SEO et al. (U.S. Pub. No. 20190250985), along with a proposed amendment that better clarifies the Claimed invention, especially the limitation “sending codewords over the communication channel to the circuit off-die for codewords that are not successfully decoded” as contently amended in the independent claims.
With respect to the Claim Rejections under 102, Applicant asserts that SEO fails to disclose, “send codewords over the communication channel to the circuit off-die for codewords that are not successfully decoded based on the parity bits, wherein the circuit off-die is configured to decode the codewords that are not successfully decoded at the second semiconductor die,” as recited in the independent Claims 1 and 15.
In response to Applicant arguments, attention is directed to FIG. 13 illustrating     the memory system of FIG. 2 in a third error correction mode. SEO discloses “sending codewords to the circuit off-die wherein the circuit off-die is configured to decode the codewords” by sending corrected main data C_MD to the first ECC engine 110 in the  memory controller 100 “circuit off-die” from the second ECC engine 400 that performs an ECC decoding in the main memory device 200.
[0037] The memory controller 100 may include a first ECC engine 110 and a central processing unit (CPU) 120. The first ECC engine 110 may detect an error bit in data from the semiconductor memory device 200 and may correct the error bit. 
[0122] Referring to FIG. 13, in the third error correction mode, 128-bit main data MD is stored in the normal cell region NCA and 16-bit parity data PRT1 is stored in the parity cell region PCA. In this case, the parity cell region PCA only stores the parity data PRT1. The second ECC engine 400 performs an ECC decoding on the main data MD based on the 16-bit parity data PRT1 to provide the corrected main data C_MD to the first ECC engine 110 in the memory controller 100 through 16 burst lengths BL16. 
SEO does not explicitly disclose sending codewords that are not successfully decoded and subsequently decode the codewords in the circuit off-die. However, it is well in the art that decoders do not always correct all the codewords, sometimes 
with respect to the rejection of Claims under 103, Applicant  asserts that SEO in view of Tate fails to disclose, “responsive to a determination that the BER of a first transferred codeword is greater than a threshold, sending the first transferred codeword to an off-die memory controller that has a second decoder that is capable of decoding the codewords,” as recited in independent  claims 13 and 24.
In response to Applicant arguments, the rejection of Claims is obvious for the same arguments as applied to independent Claim 1 and 15 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11-12, 15, 19-21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over SEO et al. (U.S. Pub. No. 20190250985) Pub. Date: August 15, 2019. 

a first semiconductor die comprising non-volatile memory cells and a second semiconductor die comprising one or more control circuits, and plurality of pathways;
[0135] Referring to FIG. 19, a semiconductor memory device 600 may include a first group of dies 610  and a second group of dies 620 providing a soft error analyzing and correcting function in a stacked chip structure.
 [0136] The first group of dies 610 “second semiconductor die” may include at least one buffer die. The second group of dies 620 “first semiconductor die” may include a plurality of memory dies 620-1 to 620-p which is stacked on the first group of dies 610 and conveys data through a plurality of through substrate via (or, through silicon via (TSV)) lines.
 [0138] The buffer die 610 may include a second type ECC engine 612 “control circuits” which corrects a transmission error using the transmission parity bits when a transmission error is detected from the transmission data received through the TSV liens and generates error-corrected data.
[0146] The semiconductor memory device 600 may have a three-dimensional (3D) chip structure or a 2.5D chip structure to communicate with the host through a data bus B10. The buffer die 610 may be connected with the memory controller through the data bus B10. 
control circuits are further configured to read and decode the codewords   from the non-volatile memory cells; 

[0157] The via ECC engine 612 may perform error checking on the transmission data received through the data TSV line group 632, based on the transmission parity data received through the parity TSV line group 634. When a transmission error is detected through the error checking, the second type ECC engine 612 may correct the transmission error on the transmission data, based on the transmission parity data. 
send the data bits over a communication channel to a circuit off-die.  
 FIG. 13 illustrating the memory system of FIG. 2 in a third error correction mode. SEO discloses “sending codewords to the circuit off-die wherein the circuit off-die is configured to decode the codewords” by sending corrected main data C_MD to the first ECC engine 110 in the  memory controller 100 “circuit off-die” from the second ECC engine 400 that performs an ECC decoding in the main memory device 200.
[0037] The memory controller 100 may include a first ECC engine 110 and a central processing unit (CPU) 120. The first ECC engine 110 may detect an error bit in data from the semiconductor memory device 200 and may correct the error bit. 
second ECC engine 400 performs an ECC decoding on the main data MD based on the 16-bit parity data PRT1 to provide the corrected main data C_MD to the first ECC engine 110 in the memory controller 100 through 16 burst lengths BL16. 
SEO does not explicitly disclose sending codewords that are not successfully decoded and subsequently decode the codewords in the circuit off-die. However, it is well in the art that decoders do not always correct all the codewords, sometimes requiring further decoding. Furthermore, there is nothing in the Claims or the specification recited how to verify that the codewords are not successfully decoded, i.e. include errors. Northerlies, in this case, SEO performs further decoding using ECC engine 110 in the  memory controller 100 to minimize the number of errors prior to transmitting them to an external host.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to perform further decoding as it is well in the art in the device of SEO so as to minimize the number of errors prior to transmitting them to an external host.

 Regarding independent Claim 15, in addition to the same limitations in Claim 1, SEO discloses, wherein the first decoding technique decodes codewords at a first resolution; and wherein the second decoding technique decodes codewords at a second resolution that is lower than the first resolution.  

       [0049] The semiconductor memory device 200 determines the importance degree of the main data MD by decoding the command CMD and may provide the second ECC engine 400 with a control signal designating an error correction mode corresponding to the importance degree of the main data MD.
[0148] When a transmission error is detected, the second type ECC engine 612 may correct the transmission error on the transmission data using the transmission parity bits. When the transmission error is unxcorrectable, the second type ECC engine 612 may output information indicating occurrence of an uncorrectable data error. 
[0157] For example, in the case where the number of correctable data bits is one, error correction may be impossible when the transmission error which includes two or more error bits occurs. In this case, the second type ECC engine 612 may output information indicating occurrence of a data error to the data bus B10.
  
Regarding Claim 3, SEO discloses the same limitations, wherein the circuit off- die decodes at a first resolution that is higher than a resolution of the decoding performed by the one or more control circuits on the second semiconductor die, as applied to independent  Claim  15 above.
Regarding Claim 11, 12,  29, SEO discloses a memory controller that is in communication with the control die [0034] Referring to FIG. 2, a memory system 20 

Regarding Claims 19-21, SEO discloses the second decoding technique comprises a low power technique that uses less power than a higher power technique used in the first decoding technique.  
[0049] The semiconductor memory device 200 determines the importance degree of the main data MD by decoding the command CMD and may provide the second ECC engine 400 with a control signal designating an error correction mode corresponding to the importance degree of the main data MD.
[0148] When a transmission error is detected, the second type ECC engine 612 may correct the transmission error on the transmission data using the transmission parity bits. When the transmission error is uncorrectable, the second type ECC engine 612 may output information indicating occurrence of an uncorrectable data error.

Regarding  Claims 22, 23, SEO discloses  decode one or more codewords stored in a first set of the non-volatile memory cells on the first semiconductor die using the second decoding technique to produce data bits and parity bits for the one or more codewords;

[0047] Referring back to FIG. 2, the memory controller 100 may generate the write parity data WP using one of the plurality of ECCs EEC1 and ECC2 based on an importance degree of the main data MD to be sent to the semiconductor memory device 200.

Claim Rejections - 35 USC § 103
Claims 4-10, 13-14 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over SEO et al. (U.S. Pub. No. 20190250985) in view of Tate et al. (U.S. Pub. No.20190035485).
Regarding independent Claims 13 and 24, in addition to the same limitations as applied to Claim 1, SEO discloses, calculating an initial syndrome weight of a transferred codeword, and estimating a bit error rate (BER) based on the initial syndrome weight ,
[0093] The ECC decoder 430 may perform the decoding on a read data RMD read from the first bank array 310 based on the read data RMD and the parity data PRT. When the read data RMD includes at least one error bit based on a result of the ECC decoding, the ECC decoder 430 corrects the at least one error bit based on a 
estimating a bit error rate (BER) [0109] Fails corresponding to failed addresses that are stored in the failed address storage 215 may be classified into a type in which the number of error bits in one codeword is one, a type in which the number of error bits in one codeword is two, and a type in which the number of error bits in one codeword is three or more.
determining how to process codewords stored in the non-volatile memory cells. [0093] When the read data RMD includes at least one error bit based on a result of the ECC decoding, the ECC decoder 430 corrects the at least one error bit based on a syndrome SDR and may transmit the syndrome SDR to the memory controller 100 via the data I/O buffer 295.

Regarding independent Claim 24, in addition to the same limitations recited in Claim 1, SEO discloses, estimate a bit error rate (BER) of a subject codeword that is read from the non-volatile memory cells;   
[0093] The ECC decoder 430 may perform the decoding on a read data RMD read from the first bank array 310 based on the read data RMD and the parity data PRT. When the read data RMD includes at least one error bit based on a result of the ECC decoding, the ECC decoder 430 corrects the at least one error bit based on a syndrome SDR and may transmit the syndrome SDR to the memory controller 100 via the data I/O buffer 295. 
estimate a bit error rate (BER) [0109] Fails corresponding to failed addresses that are stored in the failed address storage 215 may be classified into a type in which the number of error bits in one codeword is one, a type in which the number of error bits in one codeword is two, and a type in which the number of error bits in one codeword is three or more.
determining how to process codewords stored in the non-volatile memory cells. [0093] When the read data RMD includes at least one error bit based on a result of the ECC decoding, the ECC decoder 430 corrects the at least one error bit based on a syndrome SDR and may transmit the syndrome SDR to the memory controller 100 via the data I/O buffer 295.

Regarding independent Claims 13 and 24, SEO does not explicitly disclose “estimating a bit error rate (BER) based on the initial syndrome weight, and process   codewords based on the BER of the subject codeword”. 
However, in analogous art, Tate et al. (U.S. Pub. No.20190035485) discloses [0069] At a syndrome weight calculation step 104, the processor calculates a syndrome weight corresponding to the code word, based on only one of the readouts READOUT1 and READOUT2. [0078] The processor then uses the estimated probabilities P0 and P1 in defining the channel matrix of equation 4 above. Alternatively, the processor applies a method known as Gallagher's formula for getting a more accurate estimation of P1+P0/2. The Gallagher's formula relates between the Bit Error Rate (BER) and the syndrome weight. 

 SEO does not explicitly disclose sending codewords that are not successfully decoded and subsequently decode the codewords in the circuit off-die. However, it is well in the art that decoders do not always correct all the codewords, sometimes requiring further decoding. Furthermore, there is nothing in the Claims or the specification recited how to verify that the codewords are not successfully decoded, i.e. include errors. Northerlies, in this case, SEO performs further decoding using ECC engine 110 in the  memory controller 100 to minimize the number of errors prior to transmitting them to an external host.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to perform further decoding as it is well in the art in the device of SEO so as to minimize the number of errors prior to transmitting them to an external host.  
 
Regarding Claims 4-10, 25-27, SEO does not explicitly disclose “calculate a syndrome weight and estimate a bit error rate (BER)”.
However, SEO combined with Tate discloses the above limitation for the same obvious reasons as described in the independent Claims 13 and 24.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the device as taught 

Regarding Claim 14, SEO discloses  [0046] The ECC decoder 113 performs an ECC decoding on main data MD2 received from the semiconductor memory device 200 by one of the plurality of ECCs EEC1 and ECC2 and the write parity data WP, corrects at least one error bit in the main data MD2 and outputs a corrected main data C_MD. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: March 29, 2022
Final Rejection 20220329
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov